Case 3:20-cv-01153-RDM-CA Document 19 Filed 01/19/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES A. WOLFE, Civil No. 3:20-cv-1153
Petitioner . (Judge Mariani)
;
JOHN E. WETZEL, et al.,
Respondents
ORDER
AND NOW, this fA! op of January, 2021, upon consideration of the petition for
writ of mandamus (Doc. 2), and for the reasons set forth in the accompanying
Memorandum, IT IS HEREBY ORDERED THAT:
1. The petition for writ of mandamus (Doc. 2) is DENIED.
2. Petitioner's application for leave to proceed in forma pauperis (Doc. 6) is

DISMISSED based on Petitioner's payment of the requisite filing fee (see
Docket Entry dated July 9, 2020).

  

Muddy

Robert D. Mariani
United States District Judge
